Name: Commission Regulation (EEC) No 1920/81 of 10 July 1981 amending Regulation (EEC) No 189/77 laying down detailed rules for the application of the system of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: management;  beverages and sugar
 Date Published: nan

 11 . 7 . 81 Official Journal of the European Communities No L 189/23 COMMISSION REGULATION (EEC) No 1920/81 of 10 July 1981 amending Regulation (EEC) No 189/77 laying down detailed rules for the appli ­ cation of the system of minimum stocks in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector (&gt;), and in parti ­ cular Article 12 (3 ) thereof , Having regard to Council Regulation (EEC) No 1789/ 81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (2 ), Whereas Article 12 of Regulation (EEC) No 1785/81 has amended certain provisions in the system of minimum stocks applicable before 1 July 1981 ; whereas it is laid down that sugar produced in the French overseas departements and sugar imported and refined in the Community shall be treated similarly ; Whereas Regulation ( EEC) No 1789/ 81 allows the transfer of the storage obligation from one manufac ­ turer of white beet sugar to another ; Whereas Commission Regulation (EEC) No 1 89/77 (3 ) should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, may be the property only of the manufactuer or refiner in question and must be unencumbered by any commitments which might impede the aims of Article 12 of Regulation (EEC) No 1785/ 81 . Provided that the person concerned retains the right to dispose of the quantity of sugar in ques ­ tion , a commitment contracted by the manu ­ facturer or refiner for the purpose of financing a minimum stock shall not be considered as impeding the obligations of this paragraph . 2 . Where a manufacturer of beet sugar under ­ takes to fulfil the minimum stock obligation pursuant to Article 2 of Regulation (EEC) No 1789/ 81 , he shall send to the competent authority of the Member State concerned, to reach it at the latest 30 days before the transfer of the storage obli ­ gation becomes effective, a copy of the contractual undertaking signed by the two contracting parties indicating the part of the obligation being trans ­ ferred and the duration of the transfer. Such duration shall not exceed a period of 12 calendar months ; it shall commence on the first day of a month . The manufacturer to whom the storage obligation is transferred shall inform the competent authority before the end of each month , in respect of the following month , the monthly quantity to which the transferred obligation applies . Paragraph 1 shall apply to the manufacturer referred to in the first subparagraph to the extent of the quantities in respect of which the storage obligation has been transferred .' 3 . In Article 5 (4), the word 'preferential ' shall be replaced by the word 'cane '. HAS ADOPTED THIS REGULATION : Article 1 Article 2 Regulation (EEC) No 189 /77 is hereby amended as follows : 1 . The second indent of Article 1 ( 1 ) is replaced by the following : '  shall not include sugar which has been carried forward in accordance with Article 27 of Regu ­ lation (EEC) No 1785/ 81 .' 2 . Article 2 is replaced by the following : ' 1 . Without prejudice to Articles 2 and 3 of Regulation ( EEC) No 1789/ 81 , the minimum stock 1 . This Regulation enter into force on the day of its publication in the Official Journal of the European Communities. 2 . The references to Regulation (EEC) No 1488 /76 contained in Regulation (EEC) No 189/77 shall be understood as references to Regulation (EEC) No 1789/81 . ( 1 ) OJ No L 177 , 1 . 7 . 1981 , p . 4 . ( 2 ) OJ No L 177 , 1 . 7 . 1981 , p . 39 . ( 3 ) OJ No L 25 , 29 . 1 . 1977 , p . 27 . No L 189 /24 Official Journal of the European Communities 11 . 7 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1981 . For the Commission The President Gaston THORN